In a proceeding pursuant to Real Property Tax Law article 7 to review a real property tax assessment, the appeal is from an order of the Supreme Court, Westchester County (Palella, J.), entered August 30, 1994, which denied the motion of the City *638of Mount Vernon and the Board of Assessment Review to dismiss the proceeding.
Ordered that the order is reversed, on the law, with costs, the petition is denied, and the proceeding is dismissed for the reasons stated in Matter of Fifth Ave. Off. Ctr. Co. v City of Mount Vernon (219 AD2d 405 [decided herewith]). Rosenblatt, J. P., Miller, Ritter and Friedmann, JJ., concur.